Title: To Thomas Jefferson from Louis Guillaume Otto, 20 April 1790
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Monsieur
A Newyork le 20. Avril 1790

J’ai eu l’honneur de parler sommairement à Votre Excellence d’une marque de souvenir et d’estime, que M. le Mis. de La Luzerne peut être dans le cas de recevoir des Etats-unis. Vous avés été temoin, ainsi que tous les Patriotes Americains, des longs et importans services que ce Ministre a rendus pendant la guerre. Son attachement inviolable pour les interêts des Etats unis, son zêle, sa prudence, même les sacrifices pecuniaires qu’il a faits personellement, lui assurent indubitablement une des premieres places parmi tous  les etrangers qui ont eu part à cette belle revolution. Cependant M. le Mis. de La Luzerne n’a reçu aucun temoignage public de la satisfaction qu’il a donnée à Vos compatriotes, et les presens, indistinctement accordés en Europe aux Ministres des Puissances etrangeres lors de leur depart, n’étant pas usités en Amerique, il n’a pas même eu le foible avantage de partager une faveur qui, pour être trop générale, cesse pour ainsi dire d’en être une.—Comme Ministre public en Amerique, Monsieur le Mis. de La Luzerne se trouvoit entierement hors de ligne; il etoit le centre de toutes les operations politiques et militaires de la France dans cette partie du Monde et (si l’on en juge par le succès) la prudence, la circonspection et l’energie qu’il a deployées, jointes à l’importance de sa position, donnent à sa Mission un eclat qu’aucune autre ne pourra egaler. Votre Excellence connoit trop bien le desinteressement de ce Ministre pour ne pas être convaincue, qu’il ne sauroit être flatté par le prix d’un present quelconque, que les Etats unis pourroient être disposés à lui offrir; leur souvenir et leur estime consignés dans un Acte public seroient pour lui la recompense la plus flatteuse, qui ne sauroit tirer à consequence pour d’autres Ministres etrangers, parcequ’il n’y en aura jamais qui se trouveront dans le même cas que lui. Peut-être la concession de quelques terres du Congrès sur l’Ohio, semblable à celle que la Géorgie a faite à M. le Cte. d’Estaing, ou tout autre temoignage honorable du souvenir des Etats unis et peu dispendieux pour leurs finances, seroient-ils faciles à obtenir si, par Votre intercession, le désir du President, communiqué au Sénat, donnoit un organe à l’attachement que la plupart des Membres du Congrès ne peuvent manquer de sentir pour un Ministre, dont ils ont été dans le cas d’aprécier les services.
Vous me permettrés, Monsieur, d’ajouter ici une reflexion, qui peut-être ne Vous paroitra pas superflue. Votre Excellence n’ignore pas la grande influence qu’un nouvel ordre de choses en France a donnée à la famille et aux amis de M. le Mis. de La Luzerne et si, comme je le crois fermement, il est de l’intérêt des Etats unis de cultiver l’affection de notre Ministere, qui leur est acquise depuis si longtems, il me semble que la resolution que j’ai l’honneur de Vous proposer contribueroit en quelque maniere à fortiffier les liens, qui unissent si heureusement les Chefs de deux Nations particulierement destinées à s’aimer et à perpetuer leur alliance.
Je ne suis pas autorisé, Monsieur, à Vous faire cette demande, qui est entierement confidentielle. J’ai eu tant de preuves de l’attachement de Votre Excellence pour ma nation, que j’ose lui parler librement en faveur d’un de ses Ministres qui a reuni tous les suffrages;  mais je dois laisser à Votre sagesse le soin de juger de l’equité de cette proposition et des moyens de la faire fructifier. Si Vous pensés qu’il soit possible d’obtenir du Président et du Congrès quelque marque de satisfaction et de souvenir pour M. le Mis. de la Luzerne, je regarderois comme une nouvelle preuve de Vos bontés d’être mis en état d’en donner à cet Ambassadeur la premiere nouvelle par le paquebot Anglois qui partira le 6. du mois prochain. Je suis avec la plus respectueuse consideration Monsieur, de Votre Excellence, le très humble et très obéissant Serviteur.

L. G. Otto

